—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 5, 1998, which denied his motion denominated as one to renew and reargue a prior motion to restore this action to the trial calendar.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiffs motion, although characterized as one for renewal and reargument of the plaintiffs motion to restore the action to the trial calendar, was in actuality a motion for reargument since it was not based upon new facts which were unavailable at the time of the original motion, the denial of which is not appealable (see, Wodecki v Carty, 167 AD2d 398; Huttner v McDaid, 151 AD2d 547; Mgrditchian v Donato, 141 AD2d 513). Mangano, P. J., Friedmann, McGinity and Feuerstein, JJ., concur.